             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:18-cv-00343-MR
          [CRIMINAL CASE NO. 1:17-cr-00044-MR-DLH-1]


JOSHUA DALE FULLER,              )
                                 )
                   Petitioner,   )
                                 )
vs.                              )            ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Respondent.   )
________________________________ )

     THIS MATTER is before the Court on Petitioner’s pro se Motion under

28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody [Doc. 1] and the Government’s Motion to Dismiss [Doc. 3].

Also pending are Petitioner’s Motion for Leave to Expand the Record [Doc.

5] and Motion Requesting Leave to Supplement the Current 28 U.S.C. §

2255(a) Motion to Vacate Sentence [Doc. 6].

I.   BACKGROUND

     Petitioner entered a straight up guilty plea in the underlying criminal

case to: one count of bank robbery and aiding and abetting the same (Count

One); one count of assault with a dangerous weapon during bank robbery

and aiding and abetting the same (Count Two); and one count of using and
discharging a firearm during the commission of a crime of violence and aiding

and abetting the same (Count Three). [See Criminal Case No. 1:17-cr-00044

(“CR”), Doc. 57]. The Court sentenced Petitioner to a term of 46 months’

imprisonment for each Count One and Count Two, to be served concurrently,

and to the statutorily required term of 120 months for Count Three, to be

served consecutively, for a total term of 166 months’ imprisonment. [CR

Doc. 84]. Judgment was entered on April 16, 2018. [Id.].

      Petitioner filed the instant Motion to Vacate on November 13, 2018.

[Doc. 1]. In his motion, he argues that he received ineffective assistance

because counsel failed to consult with him about filing a notice of appeal of

this Court’s Judgment.       [Id.].   He further argues that he would have

challenged his sentence on direct appeal because counsel did not make the

Court aware of the Supreme Court’s decision in Dean v. United States, 137

S.Ct. 1170 (2017), and failed to argue that a minimum mandatory sentence

under 28 U.S.C. § 924(c) can be taken into consideration when imposing the

sentence for other counts.

      The Court ordered the United States Attorney to respond to the Motion

to Vacate. [Doc. 2]. The Government filed its Response on February 4,

2019. [Doc. 3]. In that Response, the Government argues that Petitioner’s

ineffective assistance claim fails as a matter of law because Petitioner cannot


                                        2
show there were nonfrivolous grounds for appeal or that he reasonably

demonstrated to counsel that he wanted to appeal.           The Government

therefore moves to dismiss Petitioner’s Motion. [Id.].

      In his Reply, Petitioner states that he asked his lawyer whether there

would be an appeal of the sentence imposed and that his lawyer advised him

that “an appeal would be done by another attorney at a later date.” [Doc. 4

at 3]. Petitioner contends that this exchange reasonably led him to believe

that another attorney would prepare his appeal. [Id.]. In support of this

argument, Petitioner also moves to expand the record with his own affidavit,

in which he asserts under penalty of perjury:

            Following the Court’s imposition of the one-hundred
            and sixty-six (166) month term of imprisonment I
            inquired of my then attorney Jason R. Hayes, and
            would “an appeal be taken of my case.” Mr. Hayes
            explained “that another attorney would be my
            counsel on appeal, which would be forthcoming at a
            later date.” Mr. Hayes did not explain to my person
            any deadlines for filing of a notice of appeal, nor did
            he explain if or when the other attorney would be
            meeting with my person with regard to the appeal.

[Doc. 5 at 2].

      In his Motion Requesting Leave to Supplement the Current 28 U.S.C.

§ 2255(a) Motion to Vacate Sentence, Petitioner argues that Garza v. Idaho,

203 L.Ed.2d 77 (2019), is contrary to the Government’s assertion that

Petitioner’s claim of ineffective assistance fails as a matter of law because
                                      3
failure to file a notice of appeal at a defendant’s clear request is per se

ineffective assistance of counsel.    [Doc. 6].   The Government has not

responded to Petitioner’s motions to expand the record and to supplement

his motion to vacate.

II.   STANDARD OF REVIEW

      A federal prisoner claiming that his “sentence was imposed in violation

of the Constitution or the laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate,

set aside or correct the sentence.” 28 U.S.C. § 2255(a).

      Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings . . .” in order to

determine whether the petitioner is entitled to any relief on the claims set

forth therein. After examining the record in this matter, the Court finds that

the arguments presented by Petitioner can be resolved without an

evidentiary hearing based on the record and governing case law.          See

Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).




                                      4
III.   DISCUSSION

       Where a defendant unequivocally asks counsel to file a notice of

appeal and counsel fails to do so, prejudice is presumed without regard to

the merits of any appellate issues or a waiver of appellate rights. See Roe v.

Flores-Ortega, 528 U.S. 470, 477 (2000) (citing United States v. Cronic, 466

U.S. 648 (1984)); Garza v. Idaho, 139 S.Ct. 738, 744 (2019) (holding that

Flores-Ortega’s presumption of prejudice applies despite an appeal waiver).

The prescribed remedy is to vacate the original judgment and enter a new

judgment from which an appeal can then be taken. United States v. Peak,

992 F.2d 39, 42 (4th Cir. 1993).

       Even if the client does not expressly request an appeal, counsel has a

constitutional duty to consult with a defendant about an appeal where there

is reason for counsel to believe either (1) that a rational defendant would

want to appeal (for example, because there are nonfrivolous grounds for

appeal), or (2) that this particular defendant reasonably demonstrated to

counsel that he was interested in appealing. Flores-Ortega, 528 U.S. at 480;

Gordon v. Braxton, 780 F.3d 196, 200 (4th Cir. 2015); United States v.

Cooper, 617 F.3d 307, 313 (4th Cir. 2010). Dereliction of either of these

duties constitutes deficient performance. Flores-Ortega, 528 U.S. at 484;

Gordon, 780 F.3d at 200. A defendant establishes prejudice by


                                      5
demonstrating a reasonable probability that he would have filed an appeal

“but for” counsel’s failure to consult. Flores-Ortega, 528 U.S. at 484; see

United States v. Poindexter, 492 F.3d 263, 268-69 (4th Cir. 2007).           In

demonstrating prejudice, the defendant is under no obligation “to

demonstrate that his hypothetical appeal might have had merit.” Flores-

Ortega, 528 U.S. at 486.

      Here, Petitioner has shown that, at a minimum, he reasonably

demonstrated to counsel that he was interested in appealing; that counsel

failed to consult with him about an appeal; and that he would have raised a

sentencing claim on appeal but for counsel’s deficient performance. The

Court determines that the interests of justice would best be served by

granting the Motion to Vacate to the extent that Petitioner claims that counsel

was ineffective with regards to Petitioner’s appellate rights. The Court will,

therefore, vacate the original Judgment and enter an Amended Judgment

from which an appeal may be taken. This Order granting Petitioner’s Motion

to Vacate shall be without prejudice to Petitioner filing a second Motion to

Vacate after he appeals his conviction.

      Petitioner is hereby advised that, upon entry of the Amended

Judgment, he has the right to appeal his criminal case to the United States

Fourth Circuit Court of Appeals. Should Petitioner choose to appeal, he must


                                      6
file a Notice of Appeal with the Clerk of Court for the United States District

Court for the Western District of North Carolina within 14 (fourteen) calendar

days after the date the Amended Judgment of conviction is filed or within 14

(fourteen) calendar days after any government appeal is filed, whichever is

later. Fed. R. App. P. 4(b)(1)(A).

IV.   CONCLUSION

      For the reasons stated herein, the Court grants Petitioner’s Motion to

Vacate. Petitioner’s motions to supplement his Motion to Vacate and to

expand the record are also granted. The Government’s Motion to Dismiss is

denied. The Clerk of Court is respectfully directed to prepare an Amended

Judgment in accordance with this Order.

      IT IS, THEREFORE, ORDERED that:

      1. Petitioner’s Motion to Vacate [Doc. 1] is GRANTED.

      2. The Government’s Motion to Dismiss [Doc. 3] is DENIED.

      3. Petitioner’s Motion for Leave to Expand the Record [Doc. 5] is

         GRANTED.

      4. Petitioner’s Motion Requesting Leave to Supplement the Current 28

         U.S.C. § 2255(a) Motion to Vacate Sentence [Doc. 6] is GRANTED.

      5. The Clerk of Court shall prepare an Amended Judgment in

         accordance with this Order.


                                       7
IT IS SO ORDERED.
                    Signed: March 3, 2020




                              8
